Mr. Justice Leech delivered the opinion of the court: This is a claim for damages sustained by claimant, on its premises located a short distance west of the city of Ottawa, and known as the “LaSalle County Poor Farm”, or “Home”, by reason of the overflow of a canal owned by the State of Illinois; said damage having occurred on or about September 7, 1924, and as a result of which the crops raised on said farm were destroyed, the reasonable value of said crops being $3,500.00. The demurrer filed by the Attorney General of the State of Illinois, is, as a matter of law, sustained. We award claimant the sum of $3,500.00, on the grounds of equity and social justice.